Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1)The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, 2, 7, 9 & 17 recite the limitation “for guiding into position opposite at least one reservoir” which is unclear as to what the arrangement of guiding “opposite at least one reservoir requires” It seems in Applicant’s Fig. 1 that there is a guide (115) into a reservoir (20).  It seems the limitation could read “for guiding into position by connection from of at least one reservoir or “for guiding into position from an outlet of at least one reservoir”.

Claims 1, 2 & 17 recite the limitation “the ingredient to be measured out and the device is positioned opposite the reservoir” which is unclear as to what elements encompass “the device”.  In the body of the claim only “a guide” is describe as opposite the reservoir.  Examiner interprets the mobile device comprises two components that is a reservoir and a weighing device “connected to” (e.g. opposite) the reservoir.  Recommend Applicant cite “a weighing device” and “a reservoir” with their elements and arrangement cited in Claim 1.

Claims 1 & 17 recite the element “the means of acquisition” without introduction or indication of the function accompanying the means plus function language” making the element difficult to interpret.  Examiner looks to the specification [0079 means 120 for acquiring a mass measurement of the ingredient. The means 120 for acquiring a mass measurement of the ingredient are preferably situated protruding from another side of said face. The means 120 for acquiring a mass are scales].  It seems the element should read “means of acquisition of a mass measurement of the ingredient”.

Claim 9 recites the limitation “which further comprises a rail, arranged opposite to at least one reservoir, the rail comprising a shifter for moving the device over the rail”, which is unclear as to whether the reservoir is lifted or the overall device. Examiner looks to the specification [0108 and it seems the reservoir is moved using a shifter relative to the rest of the device]. 

Claim 10 is depending on base Claim 1 a mobile device.  Claim 10 then recites a preamble citing the reservoir instead of the mobile device, which is confusing as the limitation of Claim 10, is directed to the details of the mobile device.  

Claims 11-14 have preambles, which refer to the reservoir of Claim 10.  However, Claims 11-14 claim limitations of the device and not the reservoir, which is unclear as the distinction of the subunit in a preamble is confusing.  Examiner recommends the preamble of Claims 11-14 remain the same as the preamble of the dependent Claims 2-9.

Claim 13 recites the limitation “the opening comprises a fluidizer for fluidizing the ingredient” which is unclear, as the term “fluidizing the ingredient” does not seem to be a state change of the ingredient to a fluid.  Examiner looks to the specification [0131 preferably, the means for fluidizing 235 the ingredient are at least one claw 235 attached to the axis of the worm screw 220 in the tube 250. Each claw 235 enables to grate the compact ingredient conveyed by the worm screw 220 into the tube 250 and to break up any possible agglomerations].  It seems a fluidizer for grating and separating amalgamations is the function of the fluidzer. 
Claim 15 recites dependencies from independent Claim 1 and from dependent Claim 10, which is unclear as to the features required through the dependency.  Examiner recommends the Claim 15 is a device claim dependent on Claim 1 or Claim 15 be written as an independent system claim.  

Claim 16 recites the limitation “only the device is powered by electric current” which is unclear as only the device is claimed so the requirement of the term “only” does not identify what elements are claimed as unpowered.

All dependent claims are rejected for their dependence on a rejected base claim.

2) The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 

Claims 15 -17  are  rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 
Claim 15 cites dependencies to both the device of Claim 1 and to a dependent Claim 10 which is an improper reference to two sets of claims (see MPEP 608.01(n)(I)(3)). .  
All dependent claims are rejected for their dependence on a rejected base claim.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
All dependent claims are rejected for their dependence on a rejected base claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA , except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

 Since the claim limitations invoke 35 U.S.C. 112(f), the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
The following table provides the generic place holder, functional language and the review and citation of the specification that shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
Claim(s)
Generic nonce term or “means”
Functional Language 
Interpretation from written description citations from PGPUB
1, 2, 6, 7 & 17
motorized means 
for delivering the ingredient to be measured out from the reservoir 
[0027 the motorized means comprise a motor of which the speed is in accordance with the difference between the mass acquired and the predetermined mass of the ingredient]
1, 2, 3, 8 & 17
means for reading
the ingredient to be measured out 
[0136  the means 110 for reading the identifier preferably induce an electromagnetic field, according to the standard ISO/CEI 14443, the identifier support 215 comprises an electronic tag activated by an electromagnetic field, such as an NFC or RFID tag].

means for identifying
the ingredient to be measured out 
[0135 The identifier of an ingredient can comprise, an identification number, a name of the ingredient, a chemical composition of the ingredient, for example] 
4
wireless communication means
Configured  to receive at least one predetermined mass
[0056 The stored data could be retrieved from the device by known methods, such as wireless transmission to a remote device] interpreted as any digital transfer device not physically connected for direct transfer from the storage device
1 & 17
the means of acquisition
(interpreted as) for acquiring the mass of the ingredient 
[0079 The means 120 for acquiring a mass are scales]
10
A holder 
for holding the device corresponding to the guide of the device in position
[0116 Preferably, the means 205 for holding in position, prevent any rotation of the device 10 with respect to the reservoir 20]
12
vibration means  
(interpreted) for inducing vibration into the ingredient
[128 & 129 Preferably, the worm screw 220 comprises a cam in contact with the disc of the plate 230] interpreted as a vibrating plate or extension.
13
a fluidizer
for fluidizing the ingredient.

[0131 means for fluidizing 235 the ingredient are at least one claw 235 attached to the axis of the worm screw 220 in the tube 250. Each claw 235 enables to 220 into the tube 250 and to break up any possible agglomerations] 


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 & 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 6056027; “Patterson”) in view of  Luchinger (US20100051648: “Luchinger”). 
 
Claim 1. Patterson discloses a device (Fig. 1: 20 dispenser system attached to reservoir 22) for measuring out of at least one ingredient associated with a predetermined mass [Col. 7:  lines 50-56 Controller 78 receives and monitors the weight reading of scale 44. As container 40 is being filled, scale 44 continually increases its weight reading. When the weight reading of scale 44 reaches a predetermined amount less than the desired amount, controller 78 sends a shut-off signal to actuator 70] comprising: a guide (Figs. 3 & 4: lever 90) for guiding into position opposite (Fig. 1: 90 opposite the opening of reservoir 22) at least one reservoir  (Fig. 1: reservoir 22) comprising an ingredient to be measured out, [Col. 4 lines 56-67: Material supply drum 22 typically contains concentrated dry agrichemical such as a herbicide, pesticide or fertilizer. However, many other dry materials could be accurately measured and dispensed with the present invention, such as plastic resins, for example], motorized means (Fig. 1: actuator 70) [Col. 6: lines 25-37 Actuator 70 is attached to frame 28 and is mechanically connected to arm member 64 on the right side of frame 28 as shown in FIG. 2. Actuator 70 is a motor driven actuator which rotates arm member 64 approximately 90° in two opposite directions] for delivering the ingredient to be measured out from the reservoir (Fig. 1: reservoir 22) [Col. 4 lines 56-67], a scale (Fig. 1: scale 44) for acquiring a measurement of the mass of the ingredient [Col. 7 lines -20:  In the illustrated embodiment, scale 44 is disposed in base 42 for weighing container 40 and its contents. Thus, scale 44 is of the type that allows placement thereon of the object to be weighed, in this case, container 40], a controller (Fig. 2 controller  78) [Col. 7 lines 23-35 n FIG. 2, a controller 78 is electrically connected to scale 44 and is also electrically connected to actuator 70]  to activate the motorized means (Fig. 1: actuator 70) when the reservoir (Fig. 1: reservoir 22)  of the ingredient to be measured out  [Col. 4 lines 56-67] and the device  (Fig. 1: 20 dispenser system attached to reservoir 22)   is positioned opposite the reservoir (Fig. 1: reservoir 22), until the mass of the ingredient acquired by the means of acquisition (Fig. 2 controller 78 has a unit for processing weight from scale 44) [Col.7 lines 23-35] is equal to the predetermined mass for the ingredient [Col. 7 lines 52-60 When the weight reading of scale 44 reaches a predetermined amount less than the desired amount, controller 78 sends a shut-off signal to actuator 70. Thus, controller 78 is programmed to send the shut-off signal to actuator 70 before the weight in the container reaches the desired amount].
Claim 1 recites in the preamble the intended use of the device as “a mobile” device. 

The Examiner additionally notes regarding the use of the term “mobile” in a preamble the determination of whether adaptation or similar clause is a limitation in a claim depends on the facts of the case as put forth by MPEP 2111.04. Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).   (See MPEP § 2114 (II)).
Patterson cites the receiving reservoir 40 is portable [Col. 2 lines 15-20] but does not explicitly disclose:
1) The device of the preamble is  “a mobile device”.
2) a reader for reading an identifier of an ingredient on the reservoir comprising said ingredient a reader for reading an identifier of an ingredient on the reservoir  comprising said ingredient and is identified by the means for reading an identifier.
With regard to 1) The citing in the preamble of the device produced as a “mobile device” is a feature held by the courts in that making an old device portable or movable without producing 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reduce the size and weight of Patterson’s device to increase the commercial viability of Patterson’s weighing and dosage device with a size efficiency for applications with limited space.

With regard to 2)  Luchinger teaches a dosage dispensing device (Fig. 1).  Luchinger further teaches a reader (Fig. 1:  reader 160) for reading an identifier (Fig. 1:  RFID Tag 161) of an ingredient [0037 serve as identification for the dosage material] on the reservoir (Fig.1: 110  source container) comprising said ingredient [0037] a reader (Fig. 1:  reader 160) for reading an identifier (Fig. 1:  RFID Tag 161)[0055] of an ingredient [0037 serve as identification for the dosage material] on the reservoir (110 dispenser housing) comprising said ingredient [0037 serve as identification for the dosage material] and is identified (Fig. 1:  RFID Tag on 161) by the means for reading (Fig. 1: 160) [0037  an RFID tag with a compatible read/write device] an identifier (Fig. 1:  reader 161) [0037 source container carries an identification mark or has a sender/receiver unit with a data storage module and if a read/write device--arranged separately from the dispensing head and the source container--is available to the user].

Claim 2. Dependent on the device according to claim 1.  Patterson further discloses at least two containers [Col. 10 lines 60-end and Col. 11 lines 1-5 procedure for each new container] for receiving each ingredient to be measured out [Col. 4 lines 56-67: Material supply drum 22 typically contains concentrated dry agrichemical such as a herbicide, pesticide or fertilizer. However, many other dry materials could be accurately measured and dispensed with the present invention, such as plastic resins, for example], and wherein, the controller (78) is configured to activate [Col. 9 lines 65-67] & [Col. 10 lines 1-10: container 40 is placed into chamber 30 on scale 44…enter the desired number corresponding to the desired number of acres or ounces. Once a valid amount has been entered, the display will flash and the start key can be depressed to begin dispensing the desired amount. After the start key is pressed, the unit will automatically open ball valve 62 and allow material to fall into container 40], at each change of container (40) [Col. 9 lines 65-67] & [Col. 10 lines 1-10 procedure for each new container]:, the motorized means (70) when the reservoir (22) of the and the device (Fig. 1: 20 device below reservoir 22)  is positioned opposite the reservoir (22), until the mass of the ingredient acquired by the scale is equal to the predetermined mass for the ingredient [Col. 7 lines 45-67: sends a signal to actuator 70 so that ball valve 62 opens and funneling member 72 moves to the downward position correspondingly. As a result, container 40 fills with dry material. Controller 78 receives and monitors the weight reading of scale 44. As container 40 is being filled, scale 44 continually increases its weight reading. When the weight reading of scale 44 reaches a predetermined amount less than the desired amount, controller .
Patterson does not explicitly disclose an ingredient to be measured out is identified by the reader for reading an identifier.
Luchinger teaches a dosage dispensing device (Fig. 1).  Luchinger further teaches an ingredient to be measured out  [0037 serve as identification for the dosage material]  is identified (Fig. 1:  RFID Tag 161) by the reader (Fig. 1: reader 160) for reading an identifier (Fig. 1:  RFID Tag 161)[0055] of an ingredient [0037source container carries an identification mark or has a sender/receiver unit with a data storage module and if a read/write device--arranged separately from the dispensing head and the source container--is available to the user].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Luchinger’s RFID tag on a source container with an adjacent RFID reader on the device as identification tags for Patterson’s dispensing device,  because the identifier improves accuracy of measurement by providing details for each new dispensing operation and ensures accurate  repeatability of the dispensed substance [Luchinger 0009].
Claim 3. Dependent on the device according to claim 2.  Patterson does not explicitly disclose the reader for reading an identifier of a container and wherein, each container comprises an identifier.
.  Luchinger further teaches the reader (Fig. 1:  reader 160) for an identifier (Fig. 1:  RFID Tag 161) of a container (Fig. 1: source container 110) and wherein the container (Fig. 1: source container 110) comprises an identifier (Fig. 1:  RFID Tag 161)[0055] [0037source container carries an identification mark or has a sender/receiver unit with a data storage module and if a read/write device--arranged separately from the dispensing head and the source container--is available to the user].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Luchinger’s RFID tag on a source container with an adjacent RFID reader on the device as identification tags for Patterson’s dispensing device,  because the identifier improves accuracy of measurement by providing details for each new dispensing operation and ensures accurate  repeatability of the dispensed substance [Luchinger 0009].
Claim 5. Dependent on the device according to claim 1.  Patterson further discloses a display (Fig. 1: display 3) [Col. 10 lines 1-10] for displaying at least one predetermined mass [Col. 10 lines 1-10: The user will then enter the desired number corresponding to the desired number of acres or ounces. Once a valid amount has been entered, the display will flash and the start key can be depressed to begin dispensing the desired amount].
Claim 6. Dependent on the device according to claim 1. Patterson further discloses the mass measurement to be acquired by the scale (44)  is set to zero [Col. 7 lines 60-67: Controller 78 will then be "reset" which will cause the unit to automatically perform a tare check (e.g. a tare check is a zeroing step] before the implementation of the motorized means (70) [Col. 7 lines 60-67: Controller 78 will then be "reset" which will cause the unit to automatically perform a tare check. After the tare check, the user will enter either the acres key or ounces key on the control panel to indicate the desired units to be entered. The user will then enter the desired number corresponding to the desired number of acres or ounces. Once a valid amount has been 
Claim 7. Dependent on the device according to claim 1.  Patterson further discloses the motorized means (Fig. 2: actuator 70) comprise a motor [Col. 5 lines 25-35:   Actuator 70 is a motor driven actuator which rotates arm member 64 approximately 90.degree. in two opposite directions. That is, actuator 70 turns arm member 64 90.degree] of which the speed depends on the difference between the acquired mass and the predetermined mass of the ingredient  [Col. 11: lines 1-12  knowing that a specific, predictable quantity of material will flow from outlet 60 in the time ball valve 62 moves from the open position to the closed position, apparatus 20 can be "set" for a desired amount of material. The calculation involves simply subtracting the weight of material which flows from hopper 52 during the closing of ball valve 62 from the total weight of desired material. The result, allowing for the weight of container 40, is the "set point" for scale 44. Simultaneous with the scale reaching the set point, controller 78 sends a signal to actuator 70, whereupon actuator 70 closes ball valve 62 over a fixed period of time. In the practice of the present invention, the weight reading of the scale will then read the desired weight at a time corresponding to the sealing of the hopper outlet 60].
Claim 8. Dependent on the device according to claim 1.  Patterson does not explicitly disclose the reader for reading an identifier induces an electromagnetic field.
.  Luchinger further teaches the reader for reading (Fig. 1:  reader 160) an identifier (Fig. 1:  RFID Tag 161) [0055] [0037source container carries an identification mark or has a sender/receiver unit with a data storage module and if a read/write device--arranged separately from the dispensing head and the source container--is available to the user] induces an electromagnetic field [0055 Radio Frequency Identification Device  tag161 with reader 160].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Luchinger’s RFID tag on a source container with an adjacent RFID reader on the device as electromagnetic identification tags for Patterson’s dispensing device,  because the efficiency of an electromagnetic identifier improves accuracy of measurement by providing details for each new dispensing operation and ensures accurate  repeatability of the dispensed substance [Luchinger 0009].
Claim 10. Dependent on the reservoir (Fig. 1: reservoir 22) comprising an ingredient to be measured out by a device [Col. 4 lines 56-67: Material supply drum 22 typically contains concentrated dry agrichemical such as a herbicide, pesticide or fertilizer. However, many other dry materials could be accurately measured and dispensed with the present invention, such as plastic resins, for example] according to claim 1. Patterson further discloses  a holder (Fig. 2: frame 28 and support bands 86) [Col. 9 lines 1-15] for holding the device (Figs. 1 & 2 device 20 under the reservoir 22)  corresponding to the guide (Fig. 3: lever 90) of the device (20)  in position [Col. 9 lines 1-15] an opening (Fig. 3: 60 opening in hopper 52)  for delivering the ingredient to be measured out [Col. 10 lines 18-27: It can readily understood that even though the scale and controller of the present invention are digitally operated, the flow of dry material through outlet 60 and the closing thereof are necessarily mechanical operations. Stated another way, a substantial flow rate of material from hopper 52 cannot be stopped immediately upon the , activated by the motorized delivery means (Fig. 1: actuator 70) of the device (20). 
Patterson does not explicitly disclose an identifier support for the ingredient contained by the reservoir corresponding to the reader of the device.
Luchinger teaches a dosage dispensing device (Fig. 1).  Luchinger further teaches an identifier support (Fig. 1:  RFID Tag 161)[0055]  for the ingredient [0037] contained by the reservoir (Fig. 1:  RFID Tag 161) corresponding to the reader of the device (Fig. 1:  reader 160) [0037source container carries an identification mark or has a sender/receiver unit with a data storage module and if a read/write device--arranged separately from the dispensing head and the source container--is available to the user].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Luchinger’s RFID tag on a source container with an adjacent RFID reader on the device as identification tags for Patterson’s dispensing device,  because the identifier improves accuracy of measurement by providing details for each new dispensing operation and ensures accurate  repeatability of the dispensed substance [Luchinger 0009].
Claim 11. Dependent on the reservoir according to claim 10. Patterson does not explicitly disclose the opening comprises a worm screw rotated by the motorized delivery means of the device.
Luchinger teaches a dosage dispensing device (Fig. 1).  Luchinger further teaches the opening (Fig. 3:  interior of housing 333) comprises a worm screw (Fig. 3: stirrer device 381)  rotated  [0031 feed screws, to cause the dosage material to enter the feeder chute] by the motorized delivery means of the device [0031 To avoid the need for such additional feeder elements, the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Luchinger’s worm screw connected to the valving mechanism for dispensing a substance an add the feature to Patterson’s dispensing drive in a source container opening because the the rotation of the worm screw improves the efficiency of dispensing the product through the opening and improves the reliability of the device from clogging [Luchinger 0027].
Claim 12. Dependent on the reservoir according to claim 10.   Patterson further discloses the opening (Fig. 1: 24 into opening 26) comprises vibration means (Fig. 1 agitator motor 54) and activated by the motorized delivery means [Col.6 lines 1-5: motor 56] of the device [Col.6 lines 1-5:  Hopper 52 can optionally include agitator assembly 56].
Claim 13. Dependent on the reservoir according to claim 10. Patterson further discloses the opening (Fig. 2 opening 52 and outlet 60) comprises a fluidizer (Fig. 2: 58 vibrating arm) [Col.6: lines 1-5] for fluidizing the ingredient [Col.6: lines 1-5: The agitator assembly 54 prevents material from caking or sticking in hopper 52].
Claim 14. Dependent on the reservoir according to claim 10. Patterson does not explicitly disclose the identifier support comprises an electronic tag activated by an electromagnetic field.
Luchinger teaches a dosage dispensing device (Fig. 1).  Luchinger further teaches the reader for reading (Fig. 1:  reader 160) an the identifier support (Fig. 1:  RFID Tag 161 on housing of 110) comprises an electronic tag (Fig. 1:  RFID Tag 161) [0055] activated by an electromagnetic field [0055 Radio Frequency Identification Device  tag161 with reader 160] 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Luchinger’s RFID tag on a source container with an adjacent RFID reader on the device as electromagnetic identification tags for Patterson’s dispensing device,  because the efficiency of an electromagnetic identifier improves accuracy of measurement by providing details for each new dispensing operation and ensures accurate  repeatability of the dispensed substance [Luchinger 0009].
Claim 15. Dependent on a system for the measuring out of at least one ingredient [Col. material supply drum 22 connected to fitting 24 on enclosure 26. As discussed above, the "load and lock" connection between material supply drum 22 and enclosure 26 allows material contained in the material supply drum to enter enclosure 26]. Patterson further discloses at least one reservoir (Fig. 1: reservoir 22) according to claim 10 and at least one device (Fig. 1; device 20 under the reservoir 22) according to claim 1.
Claim 16. Dependent on the system according to claim 15.  Patterson further discloses only the device (Fig. 1: device 20 below reservoir 22) is powered by electric current (Fig. 9 Electric circuit for the device 20)[Col. 8 lines 1-20:   simple circuit 100 shown in FIG. 9 interconnects controller 78, actuator 70 and blower 50. When the system is first turned on by depressing the appropriate button on control panel 32, 120 volts AC are provided to controller 78, two pole relay 102 and the two solid state relays 104 and 106].
Claim 17. Dependent on the method for measuring out at least one ingredient [Col. 4 lines 56-67: Material supply drum 22 typically contains concentrated dry agrichemical such as a associated with a predetermined mass [Col. 11: lines 1-12] by means of a system according to claim 15. Patterson further discloses the following steps: guiding into position of a device (Fig. 1: device 20 below reservoir 22) opposite at least one reservoir (Fig. 1: reservoir 22) comprising an ingredient to be measured out [Col. 4 lines 56-67: Material supply drum 22 typically contains concentrated dry agrichemical such as a herbicide, pesticide or fertilizer. However, many other dry materials could be accurately measured and dispensed with the present invention, such as plastic resins] delivery of the ingredient to be measured out  [Col. 9 lines 65-67] from the reservoir  (Fig. 1: reservoir 22), acquiring of a mass measurement of the ingredient [Col. 10 lines 1-10: container 40 is placed into chamber 30 on scale 44…enter the desired number corresponding to the desired number of acres or ounces. Once a valid amount has been entered, the display will flash and the start key can be depressed to begin dispensing the desired amount. After the start key is pressed, the unit will automatically open ball valve 62 and allow material to fall into container 40], activating of the motorized means  (Fig. 1: actuator 70) [Col. 6: lines 25-37 Actuator 70 is attached to frame 28 and is mechanically connected to arm member 64 on the right side of frame 28 as shown in FIG. 2. Actuator 70 is a motor driven actuator which rotates arm member 64 approximately 90.degree. in two opposite directions] of the device (Fig. 1: 20 device below reservoir 22) when the reservoir (Fig. 1: reservoir 22) of the ingredient to be measured out [Col. 4 lines 56-67: Material supply drum 22 typically contains concentrated dry agrichemical such as a herbicide, pesticide or fertilizer. However, many other dry materials could be accurately measured and dispensed with the present invention, such as plastic resins] and the device (Fig. 1: 20 device below reservoir 22) is positioned opposite the reservoir (Fig. 1: reservoir 22 is opposite device 20 below 22), until the mass of the ingredient acquired by the acquisition means is equal to the predetermined mass for the ingredient  [Col. 11: lines 1-12  knowing that a specific, .
Patterson does not explicitly disclose reading of an identifier of an ingredient on the reservoir comprising said ingredient, is identified by the reader for reading an identifier of the device.
Luchinger teaches a dosage dispensing device (Fig. 1).  Luchinger further teaches reading (Fig. 1:  reader 160) of an identifier (Fig. 1:  RFID Tag 161) of an ingredient on the reservoir (Fig.1: 110  source container) [0037 serve as identification for the dosage material] comprising said ingredient [0037] is identified (Fig. 1:  RFID Tag 161)[0055] by the reader (Fig. 1: 160) [0037 an RFID tag with a compatible read/write device] for reading (Fig. 1: reader 160) an identifier of the device (Fig. 1:  identifier 161) [0037 source container carries an identification mark or has a sender/receiver unit with a data storage module and if a read/write device--arranged separately from the dispensing head and the source container--is available to the user].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Luchinger’s RFID tag on a source container with an adjacent RFID reader on the device as identification tags for Patterson’s dispensing device,  because the .
Claims 4 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Luchinger and in further view of Sollazzo Lee (US 9052228; “Sollazzo Lee”).

Claim 4. Dependent on the device according to claim 1.  Patterson does not explicitly disclose a wireless communication means, configured to receive at least one predetermined mass.
Sollazzo Lee teaches a precision measurement dispenser provides for storage of a granular bulk material [Abstract].  Sollazzo Lee further teaches a wireless communication means (Fig. 24: transceiver 56 connected to a processor 54), configured to receive at least one predetermined mass [Col. 12 lines 15-25: the controller/processor 54 receives input from the keyboard 28 and the scale or weighing tray 30, and provides output to display 26 and dispensing unit 24. The unit 10 is also preferably networked for communication with other devices. In an exemplary embodiment, the unit 10 comprises a wireless transceiver 56 that uses an antenna 58 to communicate wirelessly with a network].[Col. 5 lines 15-25 recipes by weight] and [Col. 12 lines 32-43:  In another embodiment, processor-executable instructions stored in memory 52 may be configured to control the processor 54 such that recipes may be wirelessly downloaded or updated via a network, such as the Internet, using transceiver 56. … database for providing recipe portion controls].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Sollazzo Lee’s wireless  network for receiving weight portions of a bulk material as a networking option for Patterson’s processor and dispenser because wireless reception of instruction increases the commercial viability of the product by expanding 
Claim 9. Dependent on the device according to claim 1.  Patterson does not explicitly disclose a rail, arranged opposite to at least one reservoir, the rail comprising a shifter for moving the device over the rail.
Sollazzo Lee teaches a precision measurement dispenser provides for storage of a granular bulk material [Abstract].  Sollazzo Lee further teaches a rail (Fig. 9a: rail 90), arranged opposite to at least one reservoir (Fig. 9a: 18 reservoir), the rail (Fig. 9a: rail 90) comprising a shifter (Fig. 9a: mechanism 24 interfaces with a drive unit or motor 120) for moving the device over the rail (Fig. 9a: rail 90) [Col. 8 lines 5-15: Multiple storage compartments 18 are mounted for movement via a rail or rotating element 90. The movement may be manual or controlled by a processor or controller (not shown) of the base unit so that material can be dispensed from the various storage compartments 18. When a storage compartment 18 positioned to interact with the base unit, the dispensing section mechanism 24 interfaces with a drive unit or motor 120 in order to dispense material under the control of the base unit].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Sollazzo Lee’s transport rail for moving reservoir’s into and out of the device as a product conveyor for Patterson’s product reservoir’s because automation of the weighing and dispensing improves the efficiency of moving bulk product and improves the reliability of providing consistent product dosage [Sollazzo Lee Summary].
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:

Inventor
Comment
US 20150021364
Zehnder; Marc et al.
Mobile dispenser with motor reservoir not arranged to the side
US 20100051648
Luchinger; Paul et al.
Dosage dispenser without scale
US 6170718
Ziegler; Axel et al.
Non mobile device with bin arrangement for batch processing 
US 6325113
Hathaway; John E. et al.
Mobile device with built in scale
US 6600110
Thadani; Mohan et al.
Portable weigh scale 
US 5738153
Gerling; Joseph Francis et al.
Flowing weight of dry materials
US 4431071
Magat; Georges et al.
Analog device for flowing weight of dry materials


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                                                                                                                                                                                                                             
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856